DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/760,257, filed on 29 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because it exceeds 150 words. Additionally, the abstract is objected to because line 25 contains additional unrelated information. See "[Selected Drawing] FIG. 1".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12
Claim 12 states “i) a step in which the sensor unit measures an amount of current supplied to the machining motor;”". A similar step is already claimed in claim 1, see "a sensor unit that is provided on the machining unit and measures an amount of current supplied to a machining motor…". It is unclear whether the current measuring step in claim 12 is the same step or a separate step from the current measuring step in claim 1. Steps ii)-v) in claim 12 contain similar issues. For example, see claim 12 "ii) a step in which the controller receives a measurement signal from the sensor unit;" and claim 1 "a controller that receives a measurement signal from the sensor unit…". As such, claim 12 is indefinite because the metes and bounds of the claim are unclear. For the purpose of examination, claim 12 will be read is if it is independent from claim 1. It is recommended to amend claim 12 to be an independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisaki et al. (JP 2016132067 A and Kunisaki hereinafter), in view of Gu et al. (US 20180161952 A1 and Gu hereinafter).
Regarding Claim 1
Kunisaki teaches a robot system for adjusting a machining load depending on tool wear which performs machining on a machining target using a tool provided on a machining unit (see all Figs. and [0006] in the attached reference JP_2016132067_A), the robot system comprising:
a robot that is coupled to the machining unit (see Fig. 1, robot 1; [0006] and [0013]), moves the machining unit to change a position of the tool with respect to the machining target (see [0006], [0008] and [0015]), and has a plurality of joints (see Fig. 1, joints 13; [0013]);
a support that supports the machining target (see Fig. 1, mounting table T; [0018]);
a sensor unit that is provided on the machining unit (see Fig. 1, ammeter 20; [0014]) and measures an amount of current supplied to a machining motor which operates the tool or an operation force of the tool (see [0006], [0014] and [0020]); and
a controller that receives a measurement signal from the sensor unit (see Fig. 1, control device 3; [0017], [0020] and [0022]) and transmits a control signal to the robot (see [0017], [0019]-[0020] and [0024]),
wherein, when a machining load value of the machining unit is larger than a reference machining load value, the controller controls the robot or the support to decrease relative movement speeds of the machining unit and the machining target (see [0006], [0008], [0020] and [0025]).
Kunisaki is silent regarding the support moves the machining target to change a position of the machining target with respect to the tool; and the controller transmits a control signal to the support.
Gu teaches a robot system for adjusting a machining load depending on tool wear which performs machining on a machining target using a tool provided on a machining unit (see Fig. 7; [0005]), the robot system comprising:
a robot that is coupled to the machining unit (see Fig. 3, robot 30), moves the machining unit to change a position of the tool with respect to the machining target (see [0005]), and has a plurality of joints (see Fig. 3, joints in robot 30);
a support that supports the machining target (see Fig. 7, support 2; [0052]) and moves the machining target to change a position of the machining target with respect to the tool (see [0052]-[0056]);
a sensor unit that is provided on the machining unit (see Fig. 7, imaging device 11; [0052]); and
a controller that receives a measurement signal from the sensor unit (see Fig. 8, servo controllers 66-68 and controller 61; [0053]-[0056]) and transmits a control signal to the robot and the support (see [0056]-[0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gu to Kunisaki. That is, it would have been obvious to modify the support of the robot system of Kunisaki to move the machining target to change a position of the machining target with respect to the tool, as taught by Gu. 
Gu teaches a moving support to align the machining target under an imaging device. This enables the imaging device to detect the position of the outer peripheral edge of the machining target and to supply the controller with information on the outer edge of the machining target for accurate machining. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Kunisaki in order to attain the same results. 
Application of the known technique taught by Gu to the robot system taught by Kunisaki would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the support supports the machining target and moves the machining target to change a position of the machining target with respect to the tool and the controller transmits a control signal to the support. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Kunisaki further teaches wherein the machining unit performs drilling (see [0001] and [0006]).
Regarding Claim 3
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Kunisaki further teaches wherein the controller derives the machining load value of the machining unit based on the amount of current supplied to the machining motor (see [0008], [0014], [0020] and [0024]).
Regarding Claim 4
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Kunisaki is silent regarding wherein the controller has a position computing unit that stores three-dimensional shape data of the machining target and computes relative positions of the tool and the machining target, and an operation control unit that controls an operation of the robot and an operation of the support based on a position value of the tool or a position value of the machining target which are derived by the position computing unit.
	Gu teaches wherein the controller has
a position computing unit that stores three-dimensional shape data of the machining target and computes relative positions of the tool and the machining target (see [0036]-[0040]), and
an operation control unit that controls an operation of the robot and an operation of the support based on a position value of the tool or a position value of the machining target which are derived by the position computing unit (see [0040]-[0042], [0056] and [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gu to modified Kunisaki. That is, it would have been obvious to modify the controller of the robot system of modified Kunisaki to further include a position computing unit that stores three-dimensional shape data of the machining target and computes relative positions of the tool and the machining target, and an operation control unit that controls an operation of the robot and an operation of the support based on a position value of the tool or a position value of the machining target which are derived by the position computing unit, as taught by Gu. 
Gu teaches storing three-dimensional shape data for detecting the position of the outer peripheral edge of the machining target. The controller is supplied with information on the outer edge of the machining target for accurate machining. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of modified Kunisaki in order to attain the same results. 
Application of the known technique taught by Gu to the robot system taught by modified Kunisaki would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the controller has a position computing unit that stores three-dimensional shape data of the machining target and computes  relative positions of the tool and the machining target, and an operation control unit that controls an operation of the robot and an operation of the support based on a position value of the tool or a position value of the machining target which are derived by the position computing unit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 5
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Kunisaki is silent regarding further comprising: an imaging unit that is coupled to the machining unit and acquires an image of the machining target.
Gu teaches further comprising: an imaging unit that is coupled to the machining unit and acquires an image of the machining target (see Fig. 7, imaging device 11; [0052] and [0058]-[0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the imaging unit taught by Gu, with the robot system taught by modified Kunisaki. That is, it would have been obvious to take robot system of modified Kunisaki, and further include an imaging unit that is coupled to the machining unit and acquires an image of the machining target, as taught by Gu.
Gu teaches an imaging unit for detecting the position of the outer peripheral edge of the machining target. The imaging unit supplies the controller with information on the outer edge of the machining target for accurate machining. A person having ordinary skill in the art would have been motivated to combine the imaging unit with the robot system of modified Kunisaki in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the robot system, further comprising an imaging unit that is coupled to the machining unit and acquires an image of the machining target. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 10
Kunisaki teaches a cutting system (see Fig. 1, cutter 26; [0002], [0006]-[0010] and [0015]) comprising:
the robot system for adjusting a machining load depending on tool wear according to claim 1 (modified Kunisaki as discussed above in claim 1).
Regarding Claim 12
Kunisaki teaches a method for adjusting a machining load (see all Figs. and [0006]) 
i) a step in which the sensor unit measures an amount of current supplied to the machining motor (see Fig. 1, ammeter 20; [0006], [0014] and [0020]);
ii) a step in which the controller receives a measurement signal from the sensor unit (see Fig. 1, control device 3; [0020] and [0022]);
iii) a step in which the controller derives a machining load value of the machining unit based on the amount of current supplied to the machining motor (see [0008], [0014], [0020] and [0024]), and compares the machining load value of the machining unit and the reference machining load value (see [0006], [0008], [0020] and [0025]);
iv) a step in which the controller transmits a control signal to the robot or the support when the machining load value of the machining unit is larger than the reference machining load value (see [0006], [0008], [0020] and [0025]); and
v) a step in which a movement speed of the machining unit with respect to the machining target is decreased under operation control of the robot or the support (see [0006], [0008], [0020] and [0025]).	

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisaki (as modified by Gu) as applied to claim 1 above, and further in view of Matsuo et al. (US 20200108481 A1 and Matsuo hereinafter).
Regarding Claim 6
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Kunisaki is silent regarding further comprising: a dust removing unit that is coupled to the machining unit and removes dust on a surface of the machining target.
Matsuo teaches a robot system for adjusting a machining load depending on tool wear which performs machining on a machining target using a tool provided on a machining unit (see all Figs; [0011]-[0013]), the robot system comprising:
a robot that is coupled to the machining unit, moves the machining unit to change a position of the tool with respect to the machining target, and has a plurality of joints (see Fig. 1, robot 2; [0025]-[0030]);
a support that supports the machining target (see Fig. 2, work table J2; [0038]); and
a controller that receives a measurement signal from the sensor unit and transmits a control signal to the robot (see Fig. 1, control system 3; [0050]-[0053]),
further comprising: a dust removing unit that is coupled to the machining unit and removes dust on a surface of the machining target (see Figs. 7-8, pan 22 and dust collector 23; [0134]-[0137]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the dust removing unit taught by Matsuo, with the robot system taught by modified Kunisaki. That is, it would have been obvious to take robot system of modified Kunisaki, and further include a dust removing unit that is coupled to the machining unit and removes dust on a surface of the machining target, as taught by Matsuo.
Matsuo teaches a dust removing unit to collect dust and chips generated by cutting. As a result, clogging of the machining unit and wear of the machining tool can be avoided. A person having ordinary skill in the art would have been motivated to combine the dust removing unit with the robot system of modified Kunisaki in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the robot system, further comprising: a dust removing unit that is coupled to the machining unit and removes dust on a surface of the machining target. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 11
Modified Kunisaki teaches comprising: the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1).
Kunisaki is silent regarding a system for producing a carbon fiber reinforced plastic (CFRP) product.
Matsuo teaches a system for producing a carbon fiber reinforced plastic (CFRP) product (see [0031], [0034], [0079] and [0137]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Matsuo to modified Kunisaki. That is, it would have been obvious to modify the robot system of modified Kunisaki to be a system for producing a carbon fiber reinforced plastic (CFRP) product, as taught by Matsuo. 
Matsuo teaches CFRP as one of the many possibly materials capable of being produced with the robotic system. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of modified Kunisaki in order to attain the same results. 
Application of the known technique taught by Matsuo to the robot system taught by modified Kunisaki would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system being a system for producing a carbon fiber reinforced plastic (CFRP) product. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kunisaki (as modified by Gu) as applied to claim 1 above, and further in view of Yamanashi et al. (US 20010054223 A1 and Yamanashi hereinafter).
Regarding Claim 7
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Modified Kunisaki further teaches wherein the support has
a jig unit that comes into contact with the machining target to support the machining target and adjusts a position angle of the machining target with respect to the tool (see Gu at Fig. 7, support 2 and moving device 3; [0052]-[0056]), and
a jig driving unit that is coupled to the jig unit and causes the jig unit to move (see Gu at Fig. 8; servo motors 3a-3c; [0053] and [0056]).
	Modified Kunisaki is silent regarding the jig driving unit causes the jig unit to perform a tilting motion.
Yamanashi teaches a robot system for adjusting a machining load depending on tool wear which performs machining on a machining target using a tool provided on a machining unit (see all Figs. and [0007]), the robot system comprising:
a robot that is coupled to the machining unit (see Figs. 4-5, robot 20; [0035]), moves the machining unit to change a position of the tool with respect to the machining target (see [0052]-[0053]), and has a plurality of joints (see Figs. 4-5, robot 20 joints);
a support that supports the machining target and moves the machining target to change a position of the machining target with respect to the tool (see all Figs., jig mounting device 1; [0007]); and
a controller that receives a measurement signal from the sensor unit and transmits a control signal to the robot and the support (see Figs. 11-12, controller; [0051]-[0052]),
wherein the support has
a jig unit that comes into contact with the machining target to support the machining target and adjusts a position angle of the machining target with respect to the tool (see Fig. 1; jig 8; [0007] and [0023]), and
a jig driving unit that is coupled to the jig unit and causes the jig unit to move and perform a tilting motion (see Fig. 1, pivot shafts 5; Figs. 2-5 all; [0007], [0023], [0031]-[0034] and [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yamanashi to modified Kunisaki. That is, it would have been obvious to modify the jig driving unit of the robot system of modified Kunisaki to further perform a tilting motion, as taught by Yamanashi. 
Yamanashi teaches tilting the jig to hold the machining target at a desired tilting position. As the jig and the machining target on the jig can take a suitable orientation or posture for being handled by the robot, the robot can hold a heavy machining target without exerting excessive load on the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of modified Kunisaki in order to attain the same results. 
Application of the known technique taught by Yamanashi to the robot system taught by modified Kunisaki would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the jig driving unit causes the jig unit to move and perform a tilting motion. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunisaki (as modified by Gu) as applied to claim 1 above, and further in view of Lee et al. (US 20140371900 A1 and Lee hereinafter).
Regarding Claim 8
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Kunisaki is silent regarding wherein the machining unit has a temperature measuring unit that measures a temperature of the surface of the machining target which is brought into contact with the tool.
Lee teaches a robot system for adjusting a machining load depending on tool wear which performs machining on a machining target using a tool provided on a machining unit (see all Figs.; [0009]), the robot system comprising:
a machining unit which changes a position of the tool with respect to the machining target (see Fig. 1, tool 10; [0029]-[0032]),
wherein the machining unit has a temperature measuring unit that measures a temperature of the surface of the machining target which is brought into contact with the tool (see Fig. 1, infrared ray sensor; [0009], [0012] and [0029]-[0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the temperature measuring unit taught by Lee, with the robot system taught by modified Kunisaki. That is, it would have been obvious to take robot system of modified Kunisaki, and further include a temperature measuring unit that measures a temperature of the surface of the machining target which is brought into contact with the tool, as taught by Lee.
Lee teaches a temperature sensor for measuring how much the temperature of the machining target is increased by a laser beam, which preheats the machining target for machining. A person having ordinary skill in the art would have been motivated to combine the temperature sensor with the robot system of modified Kunisaki in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the robot system, wherein the machining unit has a temperature measuring unit that measures a temperature of the surface of the machining target which is brought into contact with the tool. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunisaki (as modified by Gu) as applied to claim 1 above, and further in view of Nakayama (US 20190022814 A1 and Nakayama hereinafter).
Regarding Claim 9
Modified Kunisaki teaches the robot system for adjusting a machining load depending on tool wear according to claim 1 (as discussed above in claim 1),
Kunisaki is silent regarding further comprising: a wear measuring unit that measures an amount of tool wear.
Nakayama teaches a robot system for adjusting a machining load depending on tool wear which performs machining on a machining target using a tool provided on a machining unit (see all Figs.; [0016]), the robot system comprising:
a robot that is coupled to the machining unit, moves the machining unit to change a position of the tool with respect to the machining target, and has a plurality of joints (see Fig. 1, robot 16; [0025]-[0028]); and
further comprising: a wear measuring unit that measures an amount of tool wear (see Fig. 1, capturing device 24; [0016], [0026]-[0027] and [0035]-[0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the wear measuring unit taught by Nakayama, with the robot system taught by modified Kunisaki. That is, it would have been obvious to take robot system of modified Kunisaki, and further include a wear measuring unit that measures an amount of tool wear, as taught by Nakayama.
Nakayama teaches detecting amount of tool wear over time to calculate a number of remaining possible processing operations until the amount of wear reaches a predetermined limit amount of wear of the tool. A person having ordinary skill in the art would have been motivated to combine the wear measuring unit with the robot system of modified Kunisaki in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the robot system, further comprising a wear measuring unit that measures an amount of tool wear. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664